Exhibit 10.67

 

MATSON, INC.

 

TIME-BASED RESTRICTED STOCK UNIT

AWARD AGREEMENT

 

RECITALS

 

A.         Matson, Inc., a Hawaii corporation (along with any subsequent
corporate successor to all or substantially all of the assets or voting stock of
Matson, Inc., which has by  appropriate action assumed the Plan, the
“Corporation”).  The Corporation has implemented the Plan for the purpose of
providing eligible persons in the Corporation’s service with the opportunity to
participate in one or more cash or equity incentive compensation programs
designed to motivate, attract and retain the services of persons who contribute
to the success of the Corporation.

B.         Participant is to render valuable services to the Corporation (or any
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Common Stock to Participant under the Stock
Issuance Program.

C.         All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix A, or if not defined in that appendix,
as defined in the Plan.

NOW, THEREFORE, it is hereby agreed as follows:

1.         Grant of Restricted Stock Units.  The Corporation hereby awards to
Participant, as of the Award Date, restricted stock units under the Plan.  The
number of shares of Common Stock underlying the awarded restricted stock units
and the applicable service vesting requirements for those units and the
underlying Shares are set forth in the Award Notice.  The remaining terms and
conditions governing the Award shall be as set forth in this Agreement.

2.         Limited Transferability.  Prior to the actual issuance of the Shares
which vest hereunder, Participant may not transfer any interest in the
restricted stock units subject to the Award or the underlying Shares or pledge
or otherwise hedge the sale of those units or Shares, including (without
limitation) any short sale or any acquisition or disposition of any put or call
option or other instrument tied to the value of those Shares.  However, any
Shares which vest hereunder but otherwise remain unissued at the time of
Participant’s death may be transferred pursuant to the provisions of
Participant’s will or the laws of inheritance or to Participant’s designated
beneficiary or beneficiaries of this Award. Participant may also direct the
Corporation to record the ownership of any Shares which in fact vest and become
issuable hereunder in the name of a revocable living trust established for the
exclusive benefit of Participant or Participant and his or her spouse.
Participant may make such a beneficiary designation or ownership directive at
any time by filing the appropriate form with the Plan Administrator or its
designee.

 



 

--------------------------------------------------------------------------------

 



3.         Cessation of Service.

(a)         Except to the extent otherwise provided in this Paragraph 3 or
Paragraph 5 below, should Participant cease Service for any reason prior to
vesting in one or more Shares subject to this Award, then the Award shall be
automatically cancelled with respect to those unvested Shares, and the number of
restricted stock units shall be reduced accordingly.  Participant shall
thereupon cease to have any right or entitlement to receive any Shares under
those cancelled units.

(b)         Should Participant’s Service terminate by reason of his or her death
or Permanent Disability prior to vesting in one or more Shares subject to this
Award, then the restricted stock units shall vest in full upon Participant’s
termination of Service. The Shares subject to those vested units shall be issued
in accordance with the applicable provisions of Paragraph 7.

(c)         Should Participant’s Service terminate by reason of his or her Early
Retirement or Normal Retirement prior to vesting in all the Shares subject to
this Award in accordance with the annual installment vesting schedule set forth
in the Award Notice, then Participant shall immediately vest in that number of
additional Shares (if any) in which Participant would have otherwise been vested
at the time of such termination had the Shares subject to this Award vested in a
series of successive equal monthly installments over the duration of the vesting
schedule set forth in the Award Notice.  The Shares which are deemed to vest on
the basis of such monthly installment vesting schedule shall, together with any
other Shares which are at the time vested but unissued, be issued in accordance
with the applicable provisions of Paragraph 7.  The balance of the Award shall
be automatically cancelled and cease to be outstanding upon such termination of
Service.

4.         Stockholder Rights and Dividend Equivalents

(a)         The holder of this Award shall not have any stockholder rights,
including voting, dividend or liquidation rights, with respect to the Shares
subject to the Award until Participant becomes the record holder of those Shares
upon their actual issuance following the Corporation’s collection of the
applicable Withholding Taxes.

(b)         Notwithstanding the foregoing, should any dividend or other
distribution payable other than in shares of Common Stock be declared and paid
on the Corporation’s outstanding Common Stock at a time when one or more Shares
remain subject to this Award (i.e., those Shares are not otherwise issued and
outstanding for purposes of entitlement to the dividend or distribution), then a
special book account shall be established for Participant and credited with a
phantom dividend equivalent to the actual dividend or distribution which would
have been paid on those Shares had they been issued and outstanding and entitled
to that dividend or distribution. The phantom dividend equivalents so credited
to the Participant’s book account for each calendar quarter this Award remains
outstanding in whole or in part shall be distributed to Participant (in cash or
such other form as the Plan Administrator may deem appropriate in its sole
discretion) on the last business day of that calendar quarter. However, each
such distribution shall be subject to the Corporation’s collection of the
Withholding Taxes applicable to that distribution.





2

--------------------------------------------------------------------------------

 



5.         Change in Control

(a)         This Award, to the extent outstanding at the time of a Change in
Control, may be assumed by the successor entity or otherwise continued in full
force and effect or may be replaced with a substitute equivalent award by the
successor entity.  Any such assumption or continuation of this Award shall be
effected in accordance with Paragraph 5(b) below. To the extent the substitute
equivalent award is in the form of cash, a cash retention account shall be
established in replacement of this Award shall initially be credited with the
Fair Market Value (at the effective time of the Change in Control) of the Shares
subject to the Award at that time, and interest shall accrue on the outstanding
balance of such account, for the period commencing with the closing date of the
Change in Control and continuing through the date of the final payment of the
account, including any deferred payment date under Paragraph 8, at a variable
per annum rate, compounded semi-annually, equal to the prime rate of interest as
in effect from time to time during such period, as determined on the basis of
the prime rate quotations published in The Wall Street Journal.  The substitute
equivalent award shall vest and be paid out in accordance with the same vesting
and payment schedule applicable to the Award, as set forth in Paragraphs 1 and
7, and the Participant’s interest in any substitute equivalent award shall at
all times be that of a general, unsecured creditor.  In the event of such
assumption or continuation of this Award or such replacement of the Award with a
substitute equivalent award, no accelerated vesting of the restricted stock
units subject to this Award or the underlying Shares shall occur at the time of
the Change in Control, and the Service-vesting provisions set forth in the Award
Notice shall continue in full force and effect.

(b)         In the event this Award is assumed, otherwise continued in effect,
or replaced in connection with such Change in Control, the restricted stock
units subject to the Award shall be adjusted immediately after the consummation
of that Change in Control so as to apply to the number and class of securities
into which the Shares subject to those units immediately prior to the Change in
Control would have been converted in consummation of that Change in Control had
those Shares actually been issued and outstanding at that time.  To the extent
the actual holders of the outstanding Common Stock receive cash consideration
for their Common Stock in consummation of the Change in Control,  the successor
corporation (or parent entity) may, in connection with the assumption or
continuation of the restricted stock units subject to the Award at that time,
but subject to the Plan Administrator’s approval prior to the Change in Control,
substitute one or more shares of its own common stock with a fair market value
equivalent to the cash consideration paid per share of Common Stock in the
Change in Control transaction, provided such common stock is readily tradable on
an established U.S. securities exchange or market.

(c)         Upon Participant’s Separation from Service due to an Involuntary
Termination occurring within twenty-four (24) months after a Change in Control
in which this Award is assumed or continued in effect, all of the restricted
stock units at the time subject to this Award shall vest, or any substitute
equivalent award, and the Shares underlying those units shall be issued to
Participant in accordance with the applicable provisions of Paragraph 7.  Should
the restricted stock units be replaced with a cash retention account in
accordance with Paragraph 5(a), then the balance credited to Participant under
that account at the time of his or her Separation from Service due to an
Involuntary Termination shall immediately vest and shall be distributed to
Participant in accordance with the applicable provisions of Paragraph 7;
provided, however, that





3

--------------------------------------------------------------------------------

 



Participant shall vest and be entitled to such distribution only if such
Involuntary Termination occurs within twenty-four (24) months following the
Change in Control. 

(d)         If the restricted stock units subject to this Award at the time of
the Change in Control are not assumed or otherwise continued in effect or
replaced with substitute equivalent award in accordance with Paragraph 5(a),
then those units shall vest immediately prior to the closing of the Change in
Control, and Participant shall become entitled to a vested distribution in
accordance with the applicable provisions of Paragraph 7.

(e)         This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

6.         Adjustment in Shares.  Should any change be made to the Common Stock
by reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, or should the value of the
outstanding shares of Common Stock be reduced as a result of a spin-off
transaction or an extraordinary dividend or distribution, or should there occur
any merger, consolidation or other reorganization or similar corporate
transaction, then equitable adjustments shall be made by the Plan Administrator
to the total number and/or class of securities or other property issuable
pursuant to this Award in order to reflect such change and thereby prevent a
dilution or enlargement of benefits hereunder. In making such equitable
adjustments, the Plan Administrator shall take into account any amounts credited
to Participant’s book account, if applicable, under Paragraph 4(b) in connection
with the transaction, and the determination of the Plan Administrator shall be
final, binding and conclusive as provided in Section III.C of Article One of the
Plan.  In the event of any Change in Control transaction, the adjustment
provisions of Paragraph 5(b) shall be controlling.

7.         Issuance or Distribution of Shares or Other Vested Amounts and
Applicable Withholding Taxes. 

(a)         The following provisions shall govern the issuance of the Shares (or
any replacement or substitute amounts under Paragraph 5) which vest in
accordance with the provisions of this Agreement:

(i)         On each Vesting and Issuance Date specified in the Award Notice, the
Shares which vest at that time or which are otherwise deemed to have vested
during the twelve (12)-month period ending with that date but have not otherwise
been issued in accordance with any other applicable provision of this Paragraph
7(a) shall be issued.

(ii)         Shares which vest on an accelerated basis upon the Participant’s
cessation of Service under Paragraph 3(b) or 3(c) or upon his or her Involuntary
Termination under Paragraph 5(c) shall be issued on the date of





4

--------------------------------------------------------------------------------

 



Participant’s Separation from Service due to such cessation of Service or
Involuntary Termination. Any distribution from the cash retention account to
which Participant is entitled under Paragraph 5(c) upon his or her Involuntary
Termination shall be paid in a lump sum on the date of his or her Separation
from Service due to such Involuntary Termination.  However, any issuance or
distribution pursuant to the provisions of this subparagraph (ii) shall be
subject to the deferred issuance provisions of Paragraph 8, to the extent
applicable.

(iii)         Shares which vest under Paragraph 5(d) shall be converted into the
right to receive the same consideration per share of Common Stock payable to the
other stockholders of the Corporation in consummation of the Change in Control
transaction, and such consideration per Share shall be distributed to
Participant upon the earliest to occur of (i) the Vesting and Issuance Date on
which the particular Shares to which such consideration relates would have been
issued in the absence of such Change in Control, (ii) the date of Participant’s
Separation from Service or (iii) the first date following a Qualifying Change in
Control on which the distribution can be made without contravention of any
applicable provisions of Code Section 409A.

(iv)         To the extent the consideration payable per share of Common Stock
in the Change in Control is in the form of cash, a fully-vested cash retention
account shall be established by the successor entity at the time of such Change
in Control for any Shares subject to this Award that vest on an accelerated
basis under Paragraph 5(d).  Such account shall be credited with the cash
consideration payable for the Shares, and interest shall accrue on the
outstanding balance of that account, for the period commencing with the closing
date of the Change in Control and continuing through the date of the final
payment of the account, including any deferred payment date under Paragraph 8,
at a variable per annum rate, compounded semi-annually, equal to the prime rate
of interest as in effect from time to time during such period, as determined on
the basis of the prime rate quotations published in The Wall Street Journal. The
cash retention account, together with all accrued interest thereon through the
actual payment date, shall be distributed in accordance with the same
distribution provisions in effect under  Paragraph 7(a)(iii), and the
Participant’s interest in the account shall at all times be that of a general,
unsecured creditor. 

(v)         Any issuance or distribution to be made pursuant to the foregoing
provisions of this Paragraph 7(a) shall be made on the designated issuance or
distribution date or as soon as administratively practicable thereafter. In no
event, however, shall such issuance or distribution be made later than the
fifteenth (15th) day of the third (3rd) calendar month following that date.

(vi)         Each issuance or distribution to be made pursuant to  this
Paragraph 7(a) shall be subject to the Corporation’s collection of all
applicable Withholding Taxes, in accordance with the provisions of Paragraphs
7(b) and 7(c).





5

--------------------------------------------------------------------------------

 



(vii)        Any Shares to be issued to Participant in accordance with the
foregoing provisions of this Agreement shall be in the form of a book entry
evidencing ownership of those Shares. Actual certificates for any vested Shares
evidenced by book entry ownership shall be promptly delivered upon the request
of Participant or any other person having an interest at the time in those
Shares.

(b)         The Corporation shall collect the Withholding Taxes with respect to
each non-Share distribution by withholding a portion of that distribution equal
to the amount of the applicable Withholding Taxes, with the cash portion of the
distribution to be the first portion so withheld. 

(c)         The Corporation may, in its sole discretion, establish a procedure
to permit the satisfaction of the Withholding Taxes by the Participant in the
form of cash and shall inform Participant.  In that event, Participant shall (i)
make satisfactory arrangements with the Corporation’s Human Resources
Department, on or before the expiration of the notification period designated by
the Corporation preceding each applicable issuance date of the Shares, to pay
the applicable Withholding Taxes through the delivery of cash or a cash
equivalent to the Corporation in the amount of such Withholding Taxes and (ii)
delivers such payment to the Corporation not later than that issuance
date.  Otherwise the Corporation shall collect the Withholding Taxes applicable
to the Share issuance through the following automatic share withholding method:
   

-          On each applicable issuance date, the Corporation shall withhold,
from the vested Shares otherwise issuable to Participant at that time, a portion
of those Shares with a Fair Market Value (measured as of the issuance date)
equal to the applicable Withholding Taxes;  provided, however, that the number
of  Shares which the Corporation shall be required to so withhold shall not
exceed in Fair Market Value the amount necessary to satisfy the Corporation’s
required tax withholding obligations using the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to supplemental taxable income.

(d)         Notwithstanding the foregoing provisions of this Paragraph 7, the
employee portion of the federal, state and local employment taxes required to be
withheld by the Corporation in connection with the vesting of the Shares or any
other amounts hereunder (the “Employment Taxes”) shall in all events be
collected from the Participant no later than the last business day of the
calendar year in which the Shares or other amounts vest hereunder.  Accordingly,
to the extent the applicable issuance date for one or more vested Shares or the
distribution date for such other amounts is to occur in a year subsequent to the
calendar year in which those Shares or other amounts vest, the Participant
shall, on or before the last business day of the calendar year in which the
Shares or other amounts vest, deliver to the Corporation a check payable to its
order in the dollar amount equal to the Employment Taxes required to be withheld
with respect to those Shares or other amounts.  The provisions of this Paragraph
7(d) shall be applicable only to the extent necessary to comply with the
applicable tax withholding requirements of Code Section 3121(v).

(e)         Except as otherwise provided in Paragraph 5 or this Paragraph 7, the
settlement of all restricted stock units which vest under the Award shall be
made solely in shares of Common Stock.  In no event, however, shall any
fractional shares be issued.  Accordingly, the





6

--------------------------------------------------------------------------------

 



total number of shares of Common Stock to be issued at the time the Award vests
shall, to the extent necessary, be rounded down to the next whole share in order
to avoid the issuance of a fractional share.

8.        Code Section 409A.    Notwithstanding any provision to the contrary in
this Agreement, to the extent this Award may be deemed to create a deferred
compensation arrangement under Code Section 409A, then the following limitation
and provisions shall apply:

-         No Shares or other amounts which become issuable or distributable
under this Agreement upon Participant’s Separation from Service shall actually
be issued or distributed to Participant prior to the earlier of (i) the first
(1st) day of the seventh (7th) month following the date of such Separation from
Service or (ii) the date of Participant’s death, if Participant is deemed at the
time of such Separation from Service to be a specified employee under Section
1.409A-1(i) of the Treasury Regulations issued under Code Section 409A, as
determined by the Plan Administrator in accordance with consistent and uniform
standards applied to all other Code Section 409A arrangements of the
Corporation, and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2).  The deferred
Shares or other distributable amount shall be issued or distributed in a lump
sum on the first (1st) day of the seventh (7th) month following the date of
Participant’s Separation from Service or, if earlier, the first day of the month
immediately following the date the Corporation receives proof of Participant’s
death.

-         Participant’s right to receive each installment of Shares or other
installment distribution pursuant to the terms of this Agreement shall, for
purposes of Code Section 409A, be treated as a right to receive a series of
separate payments.

9.        Compliance with Laws and Regulations.  The issuance of shares of
Common Stock pursuant to the Award shall be subject to compliance by the
Corporation and Participant with all applicable requirements of law relating
thereto and with all applicable regulations of any Stock Exchange on which the
Common Stock may be listed for trading at the time of such issuance.

10.      Change in Control Benefits Agreement.  Notwithstanding anything to the
contrary in this Agreement, if Participant is, at the time of a change in
control or ownership of the Corporation (whether or not that transaction
constitutes a Change in Control hereunder), a party to a Change in Control
Benefits Agreement with the Corporation, then the provisions of that agreement
shall, to the extent applicable to this Award, govern Participant’s rights and
benefits with respect to the restricted stock units and underlying Shares
subject to this Agreement, and in the event of any conflict between the
provisions of that Change in Control Benefits Agreement and this Agreement, the
provisions of the Change in Control Benefits Agreement shall be controlling;
provided, however, that in the event there is any conflict between the issuance
or distribution provisions of this Agreement and the issuance or distribution
provisions of the Change in Control Benefits Agreement, the issuance and
distribution provisions of this Agreement shall be controlling.





7

--------------------------------------------------------------------------------

 



11.       Notices.  Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices.  Any notice required to
be given or delivered to Participant shall be in writing and addressed to
Participant at the address indicated below Participant’s signature line on the
Award Notice.  All notices shall be deemed effective upon personal delivery or
upon deposit in the U.S. mail, postage prepaid and properly addressed to the
party to be notified.

12.       Successors and Assigns.  Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Corporation and its successors and assigns and
Participant, Participant’s assigns, the legal representatives, heirs and
legatees of Participant’s estate and any beneficiaries of the Award designated
by Participant.

13.       Construction. 

(a)         This Agreement and the Award evidenced hereby are made and granted
pursuant to the Plan and are in all respects limited by and subject to the terms
of the Plan and any applicable Change in Control Benefits Agreement.  All
decisions of the Plan Administrator with respect to any question or issue
arising under the Plan or this Agreement shall be conclusive and binding on all
persons having an interest in the Award.

(b)         To the extent there is any ambiguity as to whether any provision of
this Agreement would otherwise contravene one or more applicable requirements or
limitations of Section 409A of the Internal Revenue Code and the Treasury
Regulations thereunder, such provision shall be interpreted and applied in a
manner that complies with the applicable requirements of Section 409A of the
Internal Revenue Code and the Treasury Regulations thereunder.

(c)         Participant hereby acknowledges the receipt of a copy of the
official prospectus for the Plan.   A copy of the Plan is available upon request
made to the Human Resources Department at the Corporation’s principal offices
(1411 Sand Island Parkway, Honolulu, Hawaii 96819).

14.       Governing Law.  The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Hawaii without
regard to that State’s conflict-of-laws rules.

15.       Arbitration. 

(a)      Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration, conducted before a single
arbitrator who is an attorney or retired judge with expertise and experience in
the field of employment law.  The arbitration shall be held under the auspices
of JAMS in accordance with JAMS then-current Employment Arbitration Rules and
Procedures (available at http://www.jamsadr.com/rules-employment-arbitration/)
and subject to JAMS Policy on Employment Arbitration Minimum Standards of
Procedural Fairness.  The arbitration shall take place in or near the city in
which





8

--------------------------------------------------------------------------------

 



Participant is employed by the Corporation or was last employed by the
Corporation.  The arbitrator shall make a written award and shall prepare a
written opinion containing the findings and conclusions on which the award was
based.  The decision of the arbitrator will be final and binding upon the
parties hereto.  Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.  The parties acknowledge and agree that in connection with
any such arbitration and regardless of outcome, (a) each party shall pay all of
its own costs and expenses, including, without limitation, its own legal fees
and expenses, and (b) the arbitration costs shall be borne entirely by the
Corporation.  The arbitration shall be confidential and no details concerning
such arbitration shall be disclosed or released to any third party without the
specific written consent of the non-disclosing party, unless required by law or
court order, as necessary to prosecute or defend the arbitration, or in
connection with enforcement of any decision in such arbitration.  This agreement
to arbitrate is mutually entered into between the parties. Each party fully
understands and agrees that they are giving up certain rights otherwise afforded
to them by civil court actions, including but not limited to the right to a jury
trial.  Nothing in this Agreement shall prevent Participant from filing charges
or claims with the Equal Employment Opportunity Commission, the U.S. Department
of Labor, or any other federal, state or local government agency.  However,
Participant may seek individual monetary relief only through arbitration under
this Agreement.  The Corporation and Participant further agree that any claim
submitted to arbitration must be brought in the party’s individual capacity, and
not as a plaintiff or class member in any purported class, representative or
consolidated proceeding.

(b)      Each party fully understands and agrees that they are giving up certain
rights otherwise afforded to them by civil court actions, including but not
limited to the right to a jury trial.    

16.       Coverage under Recoupment Policy. If Participant is on the Award Date,
or at any time thereafter becomes, either an executive officer of the
Corporation subject to Section 16 of the 1934 Act, or a participant in the
Corporation’s Performance Improvement Incentive Plan, then Participant shall be
subject to the Matson, Inc. Policy Regarding Recoupment of Certain Compensation
(the “Recoupment Policy”), the terms of which are hereby incorporated herein by
reference and receipt of a copy of which Participant hereby acknowledges. If
Participant is subject to the Recoupment Policy, then any incentive compensation
that is paid or granted to, or received by, Participant during the three-year
period preceding the date on which the Corporation is required to prepare an
accounting restatement due to material non-compliance with any applicable
financial reporting requirements under the federal securities laws shall be
subject to recovery and recoupment pursuant to the terms of such policy.  For
purposes of such Recoupment Policy, “incentive compensation” means all cash or
equity-based award (e.g., stock award, restricted stock unit award, performance
share award or stock option grant or shares of Common Stock issued thereunder)
or any profit sharing payment or distribution that is based upon the achievement
of financial performance metrics.  An additional copy of the Recoupment Policy
is available upon request made to the Corporate Secretary at the Corporation’s
principal offices.

17.       Data Privacy.  

(a)      Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described





9

--------------------------------------------------------------------------------

 



in this Agreement by the Corporation for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.

(b)      Participant understands that the Corporation holds certain personal
information about Participant regarding Participant’s employment, the nature and
amount of Participant’s compensation and the fact and conditions of
Participant’s participation in the Plan, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, tax file
number, salary, nationality, job title, any shares of stock or directorships
held in the Corporation, details of all equity awards or any other entitlement
to Shares awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (the “Data”).  Participant understands that the Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in Participant’s
country, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than Participant’s country.  Participant authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third
party.  Participant understands that the Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. 

18.       Amendment.  This Agreement may not be altered, modified, or amended
except by written instrument signed by the parties hereto; provided that the
Corporation may alter, modify or amend this Agreement unilaterally if such
change is not materially adverse to Participant or to cause this Agreement to
comply with applicable law.

19.       Other Agreements Superseded.  The Award Notice, this Agreement, and
the Plan constitute the entire understanding between Participant and the
Corporation regarding the Award.  Any prior agreements, commitments or
negotiations concerning the Award are superseded.

20.       Governing Plan Document.  The Award is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of the Award, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan.

 

 



10

--------------------------------------------------------------------------------

 



APPENDIX A

 

DEFINITIONS

The following definitions shall be in effect under the Agreement:

A.        Agreement shall mean this Restricted Stock Unit Award Agreement.

B.        Award shall mean the award of restricted stock units made to
Participant pursuant to the terms of this Agreement.

C.        Award Date shall mean the date the restricted stock units are awarded
to Participant pursuant to the Agreement and shall be the date specified in the
Award Notice.

D.        Award Notice shall mean the Notice of Award of Time-Based Restricted
Stock Units delivered to Participant in which there is set forth the basic terms
of the restricted stock units subject to this Agreement, including (without
limitation) the applicable vesting schedule for those units.

E.        Cause shall have the meaning set forth in the Plan document; provided,
however, that in the event Participant is, at the time the Corporation (or any
Parent or Subsidiary) purports to terminate Participant’s Employee status for
Cause, a party to a Change in Control Benefits Agreement applicable to the
Award, the term Cause shall have the meaning ascribed to that term in such
Change in Control Benefits Agreement.  The foregoing definition shall not in any
way preclude or restrict the right of the Corporation (or any Parent or
Subsidiary) to discharge or dismiss Participant or any other person in the
Service of the Corporation (or any Parent or Subsidiary) for any other acts or
omissions, but such other acts or omissions shall not be deemed, for purposes of
the Plan and this Agreement, to constitute grounds for termination for Cause.

F.        Change in Control shall have the meaning set forth in the Plan;
provided, however, that in the event Participant is a party to a Change in
Control Benefits Agreement applicable to the Award, the term Change in Control
shall have the meaning ascribed to that term in such Change in Control Benefits
Agreement.

G.        Change in Control Benefits Agreement shall mean any separate agreement
between Participant and the Corporation which provides Participant with special
vesting acceleration and/or other special benefits with respect to one or more
awards of restricted stock units made to Participant for shares of Common Stock,
including (to the extent applicable) the restricted stock units evidenced by
this Agreement, in the event of a change in control or ownership of the
Corporation (whether or not constituting a Change in Control hereunder).

H.        Early Retirement shall mean Participant’s retirement from Service,
with the prior approval of the Corporation (or the Parent or Subsidiary
employing Participant), on or after the attainment of age fifty-five (55) and
the completion of at least five (5) years of Service.





 

--------------------------------------------------------------------------------

 



I.        Good Reason shall have the meaning set forth in the Plan; provided
however, in the event Participant is at the time of his or her cessation of
Employee status a party to a Change in Control Benefits Agreement applicable to
the Award evidenced by this Agreement, the term Good Reason shall have the
meaning ascribed to that term in such Change in Control Benefits Agreement.

J.        Normal Retirement shall mean shall mean the cessation of Service by
reason of retirement at or after the attainment of age sixty-five (65).

K.        Participant shall mean the person to whom the Award is made pursuant
to the Agreement.

L.        Plan shall mean the Corporation’s 2016 Incentive Compensation Plan.

M.        Qualifying Change in Control shall mean the date on which there occurs
a Change in Control that also qualifies as: (i) a change in the ownership of the
Corporation, as determined in accordance with  Section 1.409A-3(i)((5)(v) of the
Treasury Regulations, (ii) a change in the effective control of the Corporation,
as determined in accordance with  Section 1.409A-3(i)((5)(vi) of the Treasury
Regulations, or (iii) a change in the ownership of a substantial portion of the
assets of the Corporation, as determined in accordance with  Section
1.409A-3(i)((5)(vii) of the Treasury Regulations.

N.        Separation from Service shall mean the Participant’s cessation of
Employee status by reason of his or her death, retirement or termination of
employment.  The Participant shall be deemed to have terminated employment for
such purpose at such time as the level of his or her bona fide services to be
performed as an Employee (or as a consultant or independent contractor)
permanently decreases to a level that is less than fifty percent (50%) of the
average level of services he or she rendered as an Employee during the
immediately preceding thirty-six (36) months of employment (or such shorter
period for which he or she may have rendered such services).  Solely for
purposes of determining when a Separation from Service occurs, Participant will
be deemed to continue in “Employee” status for so long as he or she remains in
the employ of one or more members of the Employer Group, subject to the control
and direction of the employer entity as to both the work to be performed and the
manner and method of performance. “Employer Group” means the Corporation and any
Parent or Subsidiary and any other corporation or business controlled by,
controlling or under common control with, the Corporation, as determined in
accordance with Sections 414(b) and (c) of the Code and the Treasury Regulations
thereunder, except that in applying Sections 1563(1), (2) and (3) of the Code
for purposes of determining the controlled group of corporations under Section
414(b), the phrase “at least 50 percent” shall be used instead of “at least 80
percent” each place the latter phrase appears in such sections and in applying
Section 1.414(c)-2 of the Treasury Regulations for purposes of determining
trades or businesses that are under common control for purposes of Section
414(c), the phrase “at least 50 percent” shall be used instead of “at least 80
percent” each place the latter phrase appears in Section  1.4.14(c)-2 of the
Treasury Regulations.  Any such determination as to Separation from Service,
however, shall be made in accordance with the applicable standards of the
Treasury Regulations issued under Section 409A of the Code. 





A-2

--------------------------------------------------------------------------------

 



O.        Service shall mean Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor.  In addition, the following provisions shall govern the determination
of Participant’s period of Service:

(i)      Participant shall be deemed to continue in Service for so long as
Participant performs services for the Corporation (or any Parent or Subsidiary)
in the capacity of an Employee, a non-employee member of the board of directors
or a consultant or independent advisor.

 

(ii)      Participant shall be deemed to cease Service immediately upon the
occurrence of the either of the following events: (a) Participant no longer
performs services in any of the foregoing capacities for the Corporation (or any
Parent or Subsidiary) or (b) the entity for which Participant performs such
services ceases to remain a Parent or Subsidiary of the Corporation, even though
Participant may subsequently continue to perform services for that entity.

 

(iii)      Service as an Employee shall not be deemed to cease during a period
of military leave, sick leave or other personal leave approved by the Plan
Administrator (or any Parent or Subsidiary) employing Participant; provided,
however, that the following special provisions shall be in effect for any such
leave:

 

a.        Should the period of such leave (other than a disability leave) exceed
six (6) months, then Participant shall be deemed to cease Service and to incur a
Separation from Service upon the expiration of the initial six (6)-month period
of that leave, unless Participant retains a right to re-employment under
applicable law or by contract with the Corporation (or any Parent or
Subsidiary). 

 

b.        Should the period of a disability leave exceed twenty-nine (29)
months, then Participant shall be deemed to cease Service and to incur a
Separation from Service upon the expiration of the initial twenty-nine
(29)-month period of that leave, unless Participant retains a right to
re-employment under applicable law or by contract with the Corporation (or any
Parent or Subsidiary).  For such purpose, a disability leave shall be a leave of
absence due to any medically determinable physical or mental impairment that can
be expected to result in death or to last for a continuous period of not less
than six (6) months and causes Participant to be unable to perform the duties of
his or her position of employment with the Corporation (or any Parent or
Subsidiary) or any substantially similar position of employment.

 

c.        Except to the extent otherwise required by law or expressly authorized
by the Plan Administrator or by the Corporation’s written policy on leaves of
absence no Service credit shall be given for vesting purposes for any period
Participant is on a leave of absence.

 





A-3

--------------------------------------------------------------------------------

 



(iv)     Notwithstanding anything to the contrary in the foregoing provisions of
this Service definition, the Participant shall in all events be deemed to cease
Service for all purposes of this Award immediately upon Participant’s incurrence
of a Separation from Service.

A-4

--------------------------------------------------------------------------------